    Case 1:19-cv-01994-RGA Document 33 Filed 03/16/21 Page 1 of 2 PageID #: 376



                                   IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF DELAWARE


    FICEP CORPORATION,
                      Plaintiff,


             v.                                                       Civil Action No. 19-cv-1994-RGA


    PEDDINGHAUS CORPORATION,
                      Defendant.


                                            MEMORANDUM ORDER

            The Magistrate Judge filed a Report and Recommendation (D.I. 30) on Defendant’s motion to

dismiss (D.I. 15). Before me are Defendant Peddinghaus’ Objections (D.I. 31) to the Report’s

recommendation that I deny the motion.          Plaintiff Ficep has filed a Response. (D.I. 32).

      I.          BACKGROUND

            In its motion to dismiss Ficep’s First Amended Complaint, Peddinghaus asserted that Patent No.

7,974,719 (the ‘719 Patent) was directed to patent-ineligible subject-matter under 35 U.S.C. § 101. (D.I.

30 at 2). The Report and Recommendation recommended denying Peddinghaus’ motion. (Id. at 1). The

Report sets forth the relevant facts and law, and I will not repeat them here. I review the objections de

novo. 28 U.S.C. § 636(b)(1).

      II.         DISCUSSION

      A. Alice Step One

            After about eight pages of analysis, the Report assumed for the sake of argument that claim 7 1 of

the ‘719 Patent was directed to what it assumed was an abstract idea, specifically, “identifying, extracting,

and transferring data from a design file for the purpose of manufacturing an object.” (D.I. 30 at 7-8, 12).

Peddinghaus treats the Report’s assumption as a finding. (D.I. 31 at 1). Thus, Peddinghaus does not


1
 Peddinghaus has repeatedly asserted that claim 7 is representative for purposes of the eligibility analysis. (D.I. 30
at 3; D.I. 31 at 2). The Report considered Peddinghaus’ motion focusing on claim 7. (D.I. 30 at 3). Ficep did not
object to the use of claim 7 as representative in its Response. (D.I. 32).

                                                           1
 Case 1:19-cv-01994-RGA Document 33 Filed 03/16/21 Page 2 of 2 PageID #: 377



address the Report’s lack of a conclusion on “directed to an abstract idea” as an obstacle to be overcome

in its Objections. Nor did Ficep file a separate Objection to the Report’s lack of a conclusion that the

patent is not directed to an abstract idea. Ficep did object to the Report’s assumption under Alice step one

in its Response (which is not the place to be making such an objection). (D.I. 32 at 7-10).

           No one has timely objected to the Magistrate Judge not resolving the “directed to an abstract

idea” decision. Without a finding that the patent is directed to an abstract idea, I cannot grant the motion

to dismiss.

           In my opinion, there is a serious question of patent eligibility. Thus, after Peddinghaus answers

the complaint, I think the parties ought to meet and confer and consider coming up with a schedule for an

early summary judgment motion on the patent eligibility issue.

    III.       CONCLUSION

           For the reasons stated above,.

IT IS HEREBY ORDERED this 16th day of March 2021:

           1. Defendant’s Objections (D.I. 31) to “inventive concept” are DISMISSED as moot;

           2. Plaintiff’s Response (D.I. 32) as to the “directed to an abstract idea” is DENIED as untimely;

           3. The Report & Recommendation’s Recommendation as to disposition is ADOPTED; and

           4. Defendant’s Motion to Dismiss for Failure to State a Claim (D.I. 15) is DENIED.




                                                    /s/ Richard G. Andrews
                                                    United States District Judge




                                                       2
